     Case 1:03-md-01570-GBD-SN Document 4736 Filed 08/05/19 Page 1 of 2
                                      U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     August 5, 2019

By ECF

Honorable Sarah Netburn
United States Magistrate Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     In re Terrorist Attacks of September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

        This Office represents the interests of United States of America (the “Government”) in
the above-referenced matter. We write respectfully to request a modification and an extension of
one aspect of the Court’s June 10, 2019 order. See Dkt. No. 4582. Pursuant to paragraph 2 of
that order, the Government is required to provide responses to seven Touhy requests on or before
August 12, 2019, and responses to the remaining Touhy requests on or before September 27,
2019. On June 28, 2019, the Government received copies of nine Touhy requests submitted to
the Treasury Department, the State Department, and the Central Intelligence Agency for
depositions or other testimony, six of which are for testimony from individual federal employees,
and three of which are substantively identical requests for 30(b)(6) representative testimony from
Treasury, State, and the CIA. The agencies are in the process of preparing their responses to the
various requests, and the Government requests two adjustments to the schedule for doing so.

        First, because the three 30(b)(6) requests list identical topics for examination, and
because the agencies’ evaluations with respect to those topics are ongoing, it would be most
efficient for the three responses to the 30(b)(6) requests to be provided at the same time, as part
of the second group of Touhy responses. Accordingly, the Government requests that it be
permitted to provide responses to six (rather than seven) of the Touhy requests in the first group
of responses, with the remaining three (all three 30(b)(6) requests) to come in the second group.
Second, the Government requests a short extension—from Monday, August 12, 2019, to Friday,
August 16, 2019—to provide the first group of Touhy responses. The Government is still
gathering information from counsel regarding one of the Touhy requests for individual
testimony, and because of travel schedules, the confluence of other deadlines, and the need to
further consult with both the Treasury Department and the State Department on the responses,
the Government respectfully requests an additional four days to complete this first group of
Touhy responses. The Government can commit to providing the second group of responses by
September 20, 2019, one week earlier than the original deadline in the June 10, 2019 order.

        This is the Government’s first request for an adjustment to, and extension of, the schedule
for providing these Touhy responses. Counsel for plaintiffs, and counsel for defendants
Kingdom of Saudi Arabia, Muslim World League, International Islamic Relief Organization, Dr.
Adnan Basha, Dr. Abdullah Mushen Al Turki, Dr. Abdullah Bin Saleh Al-Obaid, Dubai Islamic
      Case 1:03-md-01570-GBD-SN Document 4736 Filed 08/05/19 Page 2 of 2
                                                                                      Page 2


Bank, Dallah Avco, Yassin Kadi, World Assembly of Muslim Youth, World Assembly of
Muslim Youth International, and Wa’el Jelaidan consent to the requests.

       We thank the Court for its consideration of and attention to this matter.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York

                                             By:     /s/ Andrew E. Krause
                                                     SARAH S. NORMAND
                                                     JEANNETTE A. VARGAS
                                                     ANDREW E. KRAUSE
                                                     Assistant United States Attorneys
                                                     Telephone: 212-637-2709/2678/2769

cc:    All counsel of record via ECF
